Citation Nr: 1243526	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  09-06 959	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to an increased rating for service-connected lumbar spondylosis with spinal stenosis, currently evaluated as 20 percent disabling.  

2.  Entitlement to a higher initial rating for service-connected right lower extremity radiculopathy, evaluated as 10 percent disabling.  

3.  Entitlement to a higher initial rating for service-connected left lower extremity radiculopathy, evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel

REMAND

The Veteran had active service from July 1971 to August 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  While this rating decision was issued by the San Diego RO, the Veteran currently resides in Alaska.  

The Board notes that the Veteran requested a hearing before a Veterans Law Judge at the RO and was scheduled for a Board hearing on June 10, 2009.  However, he subsequently cancelled his hearing request and requested that his file be sent to the Board for adjudication.  Accordingly, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. §20.704(e) (2012).  

The Veteran's service-connected back disorder is currently evaluated as 20 percent disabling, and his service-connected radiculopathy in the right and left lower extremities are each separately evaluated as 10 percent disabling, respectively.  After a review of the claims folder, the Board finds that a remand of these rating claims is required for further evidentiary development.  

The Board notes that the Veteran has submitted additional evidence in the form of a private medical report after the issuance of the January 2009 Statement of the Case (SOC).  Neither the Veteran, nor his representative, has specifically stated that he was waiving consideration of the additional evidence by the Agency of Original Jurisdiction (AOJ).  Pursuant to 38 C.F.R. § 20.1304(c), any pertinent evidence submitted by the Veteran or his representative must be referred to the AOJ for initial review, unless this procedural right is waived by the appellant or his representative, or unless the Board determines the benefit sought can be allowed on appeal without such a referral.  Therefore, the Board may not properly consider this evidence or issue a decision at this time, and must remand the case to allow the AOJ opportunity to review this evidence and readjudicate the Veteran's claims.  See 38 C.F.R. § 19.31; see also 38 C.F.R. § 20.1304(c).  

In addition, during a March 2007 visit at the Medical Social Service clinic in Sitka, Alaska, the Veteran indicated that he wished to file a new disability claim, and the treatment provider suggested that the Veteran contact the Social Security Administration (SSA) to schedule a phone interview.  Subsequent treatment records from the Medical Social Services clinic discuss the Veteran's upcoming phone interview with the SSA, which appears to have taken place in April 2007.  During the November 2008 VA examination, the examiner noted that the Veteran may be receiving SSA benefits for medical reasons.   As the record is unclear as to the purpose of the April 2007 SSA phone interview, and whether the Veteran is currently in receipt of disability benefits from the SSA, upon remand, the AOJ should ascertain whether the Veteran is currently in receipt of Social Security disability benefits.  When VA has notice that the Veteran may be receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting SSA disability benefits, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  Furthermore, the VCAA emphasizes the need for VA to obtain records from other government agencies.  See 38 U.S.C.A. § 5103 (b)(3), (c)(3) (West 2002); 38 C.F.R. § 3.159 (c)(2) (2011).  The AOJ should then request copies of the Veteran's SSA medical records used in the determination of any award made by SSA.  

In addition, the Veteran was most recently examined by VA for his low back disability, and his lumbar radiculopathy of the lower extremities in November 2008.  During the evaluation, the Veteran stated that his condition had worsened since his last examination, and described a sharp, constant pain over the lumbar spine and paraspinal muscle region, which, on a scale of one to ten (with one being the least level of pain, and ten being the highest), he rated at a nine.  According to the Veteran, the pain radiates throughout both lower extremities and feet on a daily basis.  He denied spontaneous flare-ups of pain or symptoms of paresthesia in the lower legs, but did add that he uses a back brace which provides partial relief, and can only walk a little over a mile, and stand for 15 to 20 minutes before he has to rest.  

Upon physical examination, the examiner noted that the Veteran got on and off the examination table with moderate difficulty, and in and out of his chair with mild difficulty.  The examiner further noted that the Veteran ambulated well with "full stride" and described his spinal curvature and posture as normal.  According to the examiner, the Veteran walked with an antalgic gait, and did not use any assistive devices to help him ambulate.  The results of the range of motion exercises demonstrated that the Veteran had forward flexion to 80 degrees, extension to 15 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 20 degrees.  While the examiner observed objective evidence of pain and lack of endurance, as well as limitation of motion after repetitive movement, he (the examiner) did not detect any signs of fatigue or instability upon repetition of the range-of-motion exercises.  Upon evaluating the Veteran's neurological symptoms, the examiner noted that the Veteran's motor strength was 5/5 in all muscular groups, and described his sensation to pinprick, touch, vibration and positioning in all four extremities as intact.  The straight leg raising test was also shown to be normal, and the examiner described the Veteran's tandem and reverse tandem gait as normal.  According to the examiner, while the Veteran had a normal heel and toe gait in the right lower extremity, his heel and toe gait in the left lower extremity was normal "with moderate difficulty due to [his] hip condition."  The examiner detected no signs of ataxia in any of the four extremities.  

Further review of the claims file reveals that the Veteran has not been afforded another VA examination for his lower back and lower extremities since the November 2008 evaluation four years ago.  The duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994).  As it has been four years since the Veteran's last VA examination and the Board is precluded from reading its own unsubstantiated medical conclusions and is instead bound by the medical evidence of record on these matters, further development is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Furthermore, the record reflects that the Veteran receives medical treatment for his back and lower extremities at the VA Medical Center (VAMC) in Anchorage, Alaska.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  As this matter is being returned for further development, the Veteran's updated VA treatment records since December 2008 should also be obtained upon remand.  

Accordingly, the case is REMANDED for the following action:

1.  Determine whether the Veteran is in receipt of Social Security disability benefits.  If so, obtain the SSA records pertinent to the Veteran's claim for Social Security disability benefits, including medical records relied upon concerning that claim, and associate them with the claims file.  All efforts to obtain these records should be fully documented, and SSA should be asked to provide a negative response if these records are not available.  

2.  Obtain and associate with the claims file, all identified and outstanding records of VA treatment pertaining the Veteran's service-connected back disability, and radiculopathy of the lower extremities, from the Anchorage VAMC, from December 2008 to the present.  

3.  Thereafter, schedule the Veteran for a VA examination to determine the extent of the service-connected lumbar spondylosis with spinal stenosis.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.  All pertinent pathology associated with the service-connected back disability should be noted in the examination report.  

In particular, the examiner should provide the ranges of motion of the Veteran's thoracolumbar spine.  The examiner should note whether--upon repetitive motion of the Veteran's low back--there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion lost due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the spine is used repeatedly.  All functional losses should be equated to loss of motion beyond what is shown clinically.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.  

The examiner should also note the presence or absence of muscle spasm; guarding; an abnormal gait; abnormal spinal contour (such as scoliosis, reversed lordosis, or abnormal kyphosis); favorable or unfavorable ankylosis of the Veteran's entire thoracolumbar spine; and unfavorable ankylosis of his entire spine.  

In addition, the examiner should identify the number of weeks, if any, during any 12-month period, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Also, the examiner is requested to provide an opinion as to any impact that the Veteran's lumbar spine disability has on his ability to work.

In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements.  A complete rationale for all opinions expressed must be provided.  

4.  An examination should also be conducted to determine the current severity of his service-connected radiculopathy of the right and left lower extremities.  The claims folder must be made available to the examiner in conjunction with the examination.  

Any indicated evaluations, studies, and tests, must be accomplished and the results must be included in the examination report.  The examiner must identify all symptoms that are associated with the Veteran's service-connected radiculopathy of the lower extremities.  

The examiner should specifically describe the nerve impairment.  The nerves affected or seemingly affected should be specifically identified and, for each nerve affected, the disability should be described in this manner:  it should also be noted whether he has incomplete paralysis; or complete paralysis (i.e., the foot drops, and there is slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion ) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes).  The degree of other impairment (if incomplete paralysis such as neuritis or neuralgia) for each affected nerve should be described as mild, moderate, moderately severe, or severe.  Additionally, any marked muscular atrophy or functional impairment of the lower extremities deemed to be associated with the Veteran's service-connected radiculopathy of the lower extremities must be identified.  

Also, the examiner is requested to provide an opinion as to any impact that the Veteran's radiculopathy of the lower extremities has on his ability to work.

In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements. All opinions expressed should be accompanied by supporting rationale. 

5.  Following completion of the above, re-adjudicate the issues on appeal.  If a benefit sought remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

No action is required of the Veteran until he is notified; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

